Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
Claims 1-2,4,6-7,10 are amended.  Claims 1-12 are pending.
The previous 112 second paragraph is withdrawn due to the amendment except for claim 10.
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the limitation of “ fresh feeling” is indefinite because it is not clear what would be considered as fresh feeling.  What kind of feeling would be quantified as fresh feeling?  The claim recites “ the fresh feeling is a taste from the ingredients in the oral cavity” but this limitation does not define what would be considered as fresh feeling.  Ingredients would give a taste but what taste would be considered as fresh feeling taste.  The term is subjective and indefinite.
In claim 12, the limitation of “ fresh feeling” has the same problem as claim 10.
Claim Rejections - 35 USC § 103
Claims 1-4,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemmle ( 2007/0122538.
For claims 1-3, Stemmle discloses a sauce comprising pepper, 2 tablespoons white wine vinegar, 2 tablespoons dry white wine, 1 tablespoons minced shallots, 1-2 sticks of butter. The sauce is not emulsified ( see paragraphs 0023-0027)
	The pepper is a spicy seasoning and the butter is fat and oil.  The total components in the sauce is 13 tablespoons if 1 stick of butter is used or 21 tablespoons if 2 sticks of butter is used because 1 stick of butter is 8 tablespoon.  The percent of wine vinegar and white wine ranges from about 15-9.5%.  The average acetic acid content of wine vinegar is 6%.  Thus the amount of acetic acid ranges from about .57%-.9% .  The average ethanol content of white wine is 10%.  Thus, the amount of ethanol in the sauce ranges from 1.53%-.95%.
	Stemmle does not disclose the percent of spicy seasoning as claimed in claim 1,  the range of acetic acid as in claim 2 and the combining with ingredients and boiled pasta as in claim 4.
	It would have been obvious to vary the amount of spicy seasoning depending on the taste desired.  The amount would have been an obvious matter of preference.  The amount of acetic acid is closed to the range claimed; a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, since the amount of acetic acid in vinegar can vary, it’s obvious the amount of acetic acid can vary.  It would also have been obvious to vary the amount of acetic acid depending on the taste and flavor desired.  The recitation of “ pasta sauce” is an intended use which does not determine the patentability of the product. Also,  it would have been an obvious matter of choice to use the sauce with pasta as an obvious matter of taste preference.  It would have been obvious to combine the sauce with .
Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stemmle ( 2007/0122538) in view of JpH05207866.
For claim 6, Stemmle disclose a method of making the sauce by preparing a mixture of vinegar, wine and shallots and adding the butter.  For claim 7, Stemmle discloses a sauce comprising pepper, 2 tablespoons white wine vinegar, 2 tablespoons dry white wine, 1 tablespoons minced shallots, 1-2 sticks of butter.  For claim 8, the sauce is not emulsified ( see paragraphs 0023-0027)
	The pepper is a spicy seasoning and the butter is fat and oil.  The total components in the sauce is 13 tablespoons if 1 stick of butter is used or 21 tablespoons if 2 sticks of butter is used because 1 stick of butter is 8 tablespoon.  The percent of wine vinegar and white wine ranges from about 15-9.5%.  The average acetic acid content of wine vinegar is 6%.  Thus the amount of acetic acid ranges from about .57%-.9% .  The average ethanol content of white wine is 10%.  Thus, the amount of ethanol in the sauce ranges from 1.53%-.95%.
	Stemmle does not disclose sterilizing by heating as in claim 5, the sterilizing step  and amount of seasoning as in claim 6, the range of acetic acid as in claim 7, the time as in claim 9, a method of preparing pasta dish as in claim 10, the proportion as in claim 11 and the step as in claim 12. 
 JpH05207866 discloses pasta sauce comprising spicy seasoning, edible fat and oi and acetic acid.  The amount of acetic acid is .005-.2%.  By using ingredient, seasoning and water , a pasta sauce containing ingredients and predetermined amount of acetic acid is obtained.  The ingredients are blended in pasta sauce.  The ingredients include vegetables such as mushrooms and onions,fish, fruits etc... Seasonings include salt, umami seasoning, spices , fragrance etc…  JpH05207866 discloses a method comprising steps forming a mixture by adding acetic acid to a material solution containing spicy 
It would have been obvious to subject the sauce in Stemmle to a sterilizing step as taught in JpH05207866 when desiring to obtain a sauce having long shelf stability.  It would have been obvious to one skilled in the art to follow the guideline of Jp 866 for the temperature and time of treatment.  The amount of acetic acid is closed to the range claimed; a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, since the amount of acetic acid in vinegar can vary, it’s obvious the amount of acetic acid can vary.  It would also have been obvious to vary the amount of acetic acid depending on the taste and flavor desired.  It would have been obvious to combine the sauce with pasta to form pasta dish when desiring to taste such sauce with pasta.  The combining of sauce with pasta is well known in the art as exemplified in Jp866. It would have been obvious to combine the sauce with boiled pasta and other ingredient as an obvious matter of taste preference when desiring the taste of the sauce with other food products.  The type of ingredient selected would have been an obvious matter of taste preference. It would have been obvious to vary the amount of sauce depending on the taste and flavor desired.  This would have been an obvious matter of choice.  It would have been an obvious matter of preference to boil the ingredients separately or with the pasta.  It would have been obvious to add seasoning in any amount desired depending on the taste and degree of flavoring desired.  One skilled in the art can ready determine the proper amount of seasoning to give the most optimum taste through routine experimentation.  It is obvious that a spicy season will give a spicy taste and flavor in the oral cavity.  It is unclear what is considered as fresh feeling as set forth in the 112 rejection above.  In 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particularthing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956,39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144,156 F.2d 189, 70 USPQ 221.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JpH05207866 in view of Ueno ( 2005/0281919) and the article “ how to cook with booze + 5 mouth-watering alcohol-infused recipes”.
For claims 1-5, JpH05207866 discloses pasta sauce comprising spicy seasoning, edible fat and oi and acetic acid.  The amount of acetic acid is .005-.2%.  By using ingredient, seasoning and water , a pasta sauce containing ingredients and predetermined amount of acetic acid is obtained.  The ingredients are blended in pasta sauce.  The ingredients include vegetables such as mushrooms and onions,fish, fruits etc... Seasonings include salt, umami seasoning, spices , fragrance etc… For claims 6-10, JpH05207866 discloses a method comprising steps forming a mixture by adding acetic acid to a 
Jp H05207866 does not disclose the amount of seasoning, and the inclusion of ethanol as in claims 1,6 , the amount as in claim 11 and the boiling parameter as in claim 12.
Ueno discloses a sauce comprising seasoning such as  Japanese sake.  (see paragraph 0054)
The article teaches alcohol is commonly used in cooking food including sauce such as vodka sauce for pasta.  Wine and beer are also used to prepare different dishes.
It is known in the art to use alcohol in cooking foods as shown in Ueno and the article.  Different foods are known in the art to contain alcohol such as beer batter fish, beer cheese fondue,rum infused cake et…  It would have been obvious to one skilled in the art to add sake or wine or liquor to the sauce in Jp H05207866 to obtain different flavoring and taste.  The amount of ethanol can vary with the source of alcohol used.  It would have been obvious to one skilled in the art to determine the amount depending on the taste of alcohol desired.  Such parameter would only require routine experimentation.  It would have been obvious to vary the amount of sauce to use with the pasta depending on the taste and flavor desired.  This would have been an obvious matter of choice.  It would have been an obvious matter of preference to boil the ingredients separately or with the pasta.  It would have been obvious to add seasoning in any amount desired depending on the taste and degree of flavoring desired.  One skilled in the art can ready determine the proper amount of seasoning to give the most optimum taste through routine experimentation.  It is obvious that a spicy season will give a spicy taste and flavor in the oral cavity.  It is unclear what is considered as fresh feeling as set forth in the 112 rejection above.  In any event, it is obvious the taste of ingredient is feel in the oral cavity  when it is used.  It is obvious the taste of the pasta is enhanced when used with sauce and other component ingredient vesus the taste of pasta alone because the sauce and ingredients give additional flavoring.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamm discloses a universal sauce base containing acetic acid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 1, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793